Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 1 of 9 Page ID #:201




   1 Michael J. Bowe                            David M. Stein (# 198256)
     (pro hac vice application forthcoming)     dstein@brownrudnick.com
   2 mbowe@brownrudnick.com                     BROWN RUDNICK LLP
     Lauren Tabaksblat                          2211 Michelson Drive, 7th Floor
   3 (pro hac vice application forthcoming)     Irvine, California 92612
     ltabaksblat@brownrudnick.com               Telephone: (949) 752-7100
   4 Danielle A. D’Aquila                       Facsimile: (949) 252-1514
     (pro hac vice application forthcoming)
   5 ddaquila@brownrudnick.com
     BROWN RUDNICK LLP
   6 7 Times Square
     New York, NY 10036
   7 Telephone: (212) 209-4800
     Facsimile: (212) 209-4801
   8
   9 Attorneys for Plaintiffs
  10                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  11
     SERENA FLEITES and JANE DOE                  CASE NO. 2:21-cv-4920
  12 NOS. 1 through 33,
                                                  PLAINTIFFS’ MOTION FOR
  13                   Plaintiffs,                LEAVE TO PROCEED UNDER
                                                  PSEUDONYMS
  14             v.
  15
     MINDGEEK S.A.R.L. a foreign entity;
  16 MG FREESITES, LTD., a foreign
     entity; MINDGEEK USA
  17 INCORPORATED, a Delaware
     corporation; MG PREMIUM LTD, a
  18 foreign entity; RK HOLDINGS USA
     INC., a Florida corporation, MG
  19 GLOBAL ENTERTAINMENT INC., a
     Delaware corporation,
  20 TRAFFICJUNKY INC., a foreign
     entity; BERND BERGMAIR, a foreign
  21 individual; FERAS ANTOON, a
     foreign individual; DAVID
  22 TASSILLO, a foreign individual;
     COREY URMAN, a foreign individual;
  23 VISA INC., a Delaware corporation;
     COLBECK CAPITAL DOES 1-10; and
  24 BERGMAIR DOES 1-10.
  25
                      Defendants.
  26
  27
  28

                   PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 2 of 9 Page ID #:202




   1
   2                        NOTICE OF MOTION AND MOTION
   3 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   4        PLEASE TAKE NOTICE that Plaintiffs Jane Doe Nos. 1 through 33
   5 (collectively, the “Doe Plaintiffs”), through their undersigned counsel, hereby move
   6 for an Order granting them leave to proceed under pseudonyms in this matter. Plaintiffs
   7 seek to proceed under pseudonyms in this matter in order to protect their privacy in
   8 this highly sensitive and personal case and against further harassment, emotional harm
   9 and other injury, and public ridicule.
  10        This Motion is made based upon this Notice and the accompanying
  11 Memorandum of Points and Authorities and such other argument as may be presented
  12 to the Court.
  13                                          Respectfully submitted,
  14 DATED: June 17, 2021                 BROWN RUDNICK LLP
  15
  16                                      By: /s/ Michael J. Bowe
  17                                          Michael J. Bowe
                                              (pro hac vice application forthcoming)
  18
  19                                              Attorneys for Plaintiffs
  20
  21
  22
  23
  24
  25
  26
  27
  28

                     PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 3 of 9 Page ID #:203




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.      INTRODUCTION
   3         Plaintiffs Jane Doe Nos. 1 through 33 (collectively, the “Doe Plaintiffs”) are all
   4 victims of sex trafficking arising under 18 U.S.C. §§ 1591, 1595. Further, Jane Doe
   5 Nos. 1 through 13 are all victims of child sex trafficking and are also bringing claims,
   6 among others, for violations of federal child pornography and sexual exploitation laws
   7 arising under 18 U.S.C. §§ 2252, 2252A, and 2255. Because of the highly sensitive,
   8 personal, and sexual nature of the subject matter, as well as the threats and harassment
   9 the Doe Plaintiffs have suffered, the Doe Plaintiffs seek anonymity to protect their
  10 privacy and to avoid further social ridicule and harassment. Accordingly, the Doe
  11 Plaintiffs request that their Motion for Leave to Proceed Under Pseudonyms be
  12 granted.
  13 II.     BACKGROUND
  14         The Doe Plaintiffs have had their lives upended and their privacy rights
  15 destroyed when videos depicting them engaged in sexually explicit conduct were
  16 uploaded to the internet, including websites like Pornhub, which is owned and operated
  17 by MindGeek S.a.r.l.; MG Freesites, Ltd. d/b/a Pornhub (“Pornhub”); MindGeek USA
  18 Incorporated (“MindGeek USA”); MG Premium Ltd.; RK Holdings USA Inc.; MG
  19 Global Entertainment Inc.; TrafficJunky Inc. d/b/a Trafficjunky.com (collectively
  20 “MindGeek”), and other websites owned and operated by MindGeek. See Compl. ¶¶
  21 45-51.
  22         The online publication of the videos inflicted emotional and other trauma on the
  23 Doe Plaintiffs including: (i) public ostracization and ridicule when links to their videos
  24 were sent to their family members, friends, classmates, co-workers, and other people
  25 in their communities; (ii) harassment and threats, both online and in-person and from
  26 strangers and acquaintances, related to their videos; and (iii) blackmail and extortion
  27 by people demanding more sexually explicit videos and photographs and threatening
  28 to send the already published videos and photographs to some of the Doe Plaintiffs’
                                              2
                    PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 4 of 9 Page ID #:204




   1 family, friends, and colleagues. The Doe Plaintiffs also suffered substantial emotional
   2 harm that often manifested as physical harm. Most of the Doe Plaintiffs sought mental
   3 health counseling and services to cope with their trauma. See, e.g., id. at ¶ 291 (Jane
   4 Doe No. 4 was diagnosed with post-traumatic stress disorder and is receiving treatment
   5 from mental health professionals). Some became suicidal, see, e.g., id.at ¶ 379 (Jane
   6 Doe No. 28 suffered and continues to suffer from anxiety, suicidal thoughts, and panic
   7 attacks), others experienced significant weight loss, see, e.g., id.at ¶ 284 (Jane Doe No.
   8 2, a minor at the time of the videos, suffered from body dysmorphia that led to a
   9 significant weight loss, to a low of just 80 pounds), and others suffered from substance
  10 abuse. See, e.g., id.at ¶ 275 (Jane Doe No. 1 suffered from an eating disorder and
  11 substance abuse as a result of the years of sexual abuse and exploitation she suffered
  12 as a minor, specific acts of which were recorded and disseminated on Pornhub). Many
  13 dropped out of school, changed jobs, and took other measures in an attempt to
  14 minimize the harm and public scrutiny over these videos. See, e.g., id. at ¶ 319 (Jane
  15 Doe No. 12 dropped out of university after discovering the video on Pornhub); ¶ 284
  16 (Jane Doe No. 2 quit her job and resorted to remote, online work that does not
  17 necessitate her going out in public); ¶ 363 (Jane Doe No. 24 resigned from her job at
  18 a five-star hotel where she held an executive position).
  19         Some of the videos depicted sexual assaults and rapes, which re-traumatized
  20 some of the Doe Plaintiffs as they were forced to re-live their sexual assaults and rapes.
  21 See, e.g., id. at ¶ 339 (Jane Doe No. 17 was forcibly raped by two men and this rape
  22 was recorded and monetized on Pornhub); ¶ 345 (Jane Doe No. 18 was sexually
  23 assaulted on numerous occasions and recordings of these assaults were uploaded and
  24 available to view on Pornhub); ¶ 329 (Jane Doe No. 15 was drugged and raped
  25 unconscious and this rape was recorded and monetized on Pornhub). Further Jane Doe
  26 Nos. 1 through 13 are victims of child sex trafficking. See id. at ¶¶ 270-322. They
  27 suffered additional emotional harm and mental anguish after not only seeing their
  28 sexual assaults play out again, but also processing the reality that many others had
                                               3
                    PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 5 of 9 Page ID #:205




   1 watched and sought sexual gratification from their sexual assaults, which all occurred
   2 when they were minors.
   3        Further, MindGeek has demonstrated that it will retaliate against anyone who
   4 speaks negatively about its businesses, including Pornhub. For example, one of
   5 MindGeek’s operatives, known to the plaintiffs as GS, attacked a victim of child
   6 exploitation on Pornhub, harassing her and attempting to discredit her story. See
   7 Compl. ¶¶ 461-73. GS also attacked Serena Fleites, who also brings this action with
   8 the Doe Plaintiffs and has publicly discussed her story. After the publication of the
   9 New York Times Op-Ed, which featured Serena’s story, GS found Serena on Twitter
  10 and took screenshots of Serena’s account and used them to victim blame, gaslight, and
  11 intimidate Serena. See Compl. ¶ 471.
  12 III.   ARGUMENT
  13        “District Courts have broad discretion to determine whether a plaintiff may
  14 proceed anonymously.” Doe K.G. v. Pasadena hospital Ass’n, Ltd., No.
  15 218CV08710ODWMAAX, 2019 WL 1612828, at *1 (C.D. Cal. Apr. 15, 2019) (citing
  16 Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000)).
  17 Notwithstanding Federal Rule of Civil Procedure 10(a), which requires that “[t]he title
  18 of the complaint must name all the parties,” “many federal courts, including the Ninth
  19 Circuit, have permitted parties to proceed anonymously when special circumstances
  20 justify secrecy.” Advanced Textile Corp., 214 F.3d at 1067. The Ninth Circuit has held
  21 that “a party may preserve his or her anonymity in judicial proceedings in special
  22 circumstances when the party’s need for anonymity outweighs prejudice to the
  23 opposing party and the public’s interest in knowing the party’s identity.” Id. at 1068.
  24        A.     Doe Plaintiffs Should Be Permitted To Proceed Anonymously To
  25               Preserve Their Privacy And Prevent Further Harm
  26        A party’s need for anonymity in judicial proceedings may arise where, as here,
  27 “identification creates a risk of retaliatory physical or mental harm” and “when
  28 anonymity is necessary to preserve privacy in a matter of sensitive and highly personal
                                              4
                    PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 6 of 9 Page ID #:206




   1 nature.” Id. at 1068. For example, District Courts in this Circuit have permitted a party
   2 to use a pseudonym when it is “necessary to protect a person from harassment, injury,
   3 ridicule or personal embarrassment.” B.M. v. Wyndham Hotels & Resorts, Inc., No.
   4 20-CV-00656-BLF, 2020 WL 4368214, at *9 (N.D. Cal. July 30, 2020). “This district
   5 has thus considered ‘social stigmatization’ among the ‘most compelling’ reasons for
   6 permitting anonymity.” Jane Roes 1-2 v. SFBSC Mgmt., LLC, 77 F. Supp. 3d 990, 994
   7 (N.D. Cal. 2015). Further, the Ninth Circuit has instructed that “where, as
   8 here, pseudonyms are used to shield the anonymous party from retaliation, the district
   9 court should determine the need for anonymity by evaluating the following factors: (1)
  10 the severity of the threatened harm; (2) the reasonableness of the anonymous party’s
  11 fears; and (3) the anonymous party’s vulnerability to such retaliation.” Advanced
  12 Textile Corp., 214 F.3d at 1068 (internal citations omitted).
  13         District Courts in this Circuit, including this Court, have repeatedly held a
  14 plaintiff may proceed under a pseudonym where the plaintiff is a victim of a crime
  15 relating to sex. See, e.g., Doe as next friend for Jessy v. Dinkfield, No.
  16 219CV01554ODWSSX, 2019 WL 4233579, at *2 (C.D. Cal. June 5, 2019) (allowing
  17 the plaintiffs to proceed anonymously “[g]iven the serious and sensitive nature of the
  18 allegations of possession and distribution of child pornography” and the “high
  19 likelihood that Plaintiffs will suffer personal embarrassment and further emotional
  20 injury if forced to proceed in this litigation with their real names”); Doe K.G., 2019
  21 WL 1612828, at *1 (allowing the plaintiffs to proceed anonymously “[g]iven the
  22 serious and sensitive nature of the allegations of repeated sexual assaults” and the
  23 “high likelihood Plaintiffs will suffer personal embarrassment and further emotional
  24 injury if forced to proceed in this litigation under their real names.”); Doe v. Mt. Diablo
  25 Unified Sch. Dist., No. 18-CV-02589-JSC, 2018 WL 2317804, at *1 (N.D. Cal. May
  26 22, 2018) (same); Doe v. Rose, No. CV-15-07503-MWF-JCX, 2016 WL 9150620, at
  27 *1 (C.D. Cal. Sept. 22, 2016) (“As the Court discussed in the June Order, courts
  28 generally permit alleged rape victims to use pseudonyms in pretrial proceedings.”);
                                              5
                     PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 7 of 9 Page ID #:207




   1 Jane Roes 1-2 v. SFBSC Mgmt., LLC, 77 F. Supp. 3d 990, 994 (N.D. Cal. 2015)
   2 (allowing plaintiffs, a group of exotic dancers, to proceed anonymously where they
   3 have adequately identified the threat of social stigmatization, which is one of the most
   4 compelling reasons to permit anonymity); Doe v. Penzato, No. CV10-5154 MEJ, 2011
   5 WL 1833007, at *3 (N.D. Cal. May 13, 2011) (granting plaintiff’s motion to proceed
   6 under a pseudonym because of the allegations of sexual assault).
   7         Here, the Doe Plaintiffs, all victims of sex trafficking and child sex trafficking,
   8 face a severe threat of personal embarrassment, social stigmatization, and further harm
   9 due to harassment and threats stemming from their videos depicting their sex
  10 trafficking. The Doe Plaintiffs have already suffered significant emotional and
  11 physical harm and should not be subjected to more while they seek justice for the
  12 horrendous and abhorrent acts they were subjected to. Given the sexual nature of this
  13 case, this case easily qualifies as “sensitive and highly personal,” further justifying the
  14 Doe Plaintiffs’ request to proceed using a pseudonym.
  15         With respect to retaliatory harm, the three factors that the Ninth Circuit
  16 discussed in Advanced Textile Corp. are easily met here. First, the threatened harm is
  17 severe as evidenced by the past and continuing emotional and physical harm that the
  18 Doe Plaintiffs have suffered. As mentioned, most of the Doe Plaintiffs are receiving
  19 treatment from mental health professionals for a variety of ailments including post-
  20 traumatic stress disorders, panic disorders, eating disorders, and substance abuse
  21 disorders. Second, this fear is reasonable because the Doe Plaintiffs have already
  22 suffered this harm, namely public ridicule, harassment, personal embarrassment, and
  23 emotional and other harm, at least within their immediate communities or online.
  24 Further, MindGeek has retaliated against victims of sex trafficking who have spoken
  25 out against MindGeek, like Serena, so the fear of future and greater harm is also
  26 reasonable. Finally, with respect to the last factor, the Doe Plaintiffs, as victims of sex
  27 trafficking, are particularly vulnerable to retaliation given the sexual and personal
  28 nature of this action.
                                                  6
                     PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 8 of 9 Page ID #:208




   1         B.     The Defendants Nor The Public Will Not Be Prejudiced By
   2                Preserving The Doe Plaintiffs’ Anonymity
   3         Further, the defendants will not experience any prejudice as a result of the Doe
   4 Plaintiffs proceeding under pseudonyms. The Court must “determine the precise
   5 prejudice at each stage of the proceedings to the opposing party, and whether
   6 proceedings may be structured so as to mitigate that prejudice.” Advanced Textile
   7 Corp., 214 F.3d at 1068. Because this case is at the pleadings stage, there is no
   8 prejudice to the Defendants at present. Further, at an appropriate stage of the litigation,
   9 the DoenPlaintiffs are willing to propose a protective order whereby they will provide
  10 the defendants’ outside counsel with the true identifies of the Doe Plaintiffs for the
  11 purpose of defending this action. The Doe Plaintiffs seek to shield their names from
  12 the public record, public discourse, unnecessary third parties, and the media. Further,
  13 any potential prejudice or harm the defendants may face is outweighed by the personal
  14 ridicule, harassment, and emotional and physical harm the Doe Plaintiffs will suffer if
  15 they are forced to use their real name. See, e.g., Doe K.G., 2019 WL 1612828, at *1
  16 (finding that the “personal embarrassment and emotional injury” that the plaintiffs, as
  17 victims of sexual assaults, would face if forced to proceed in this litigation under their
  18 real names “outweighs any potential prejudice to Defendants.”); Doe as next friend for
  19 Jessy, 2019 WL 4233579, at *2 (same).
  20         Finally, the public interest is served not by revealing the Doe Plaintiffs’
  21 identities but rather by “protecting their identities so that other victims will not be
  22 deterred from reporting such crimes and seeking civil remedies.” Doe as next friend
  23 for Jessy, 2019 WL 4233579, at *2; Doe K.G., 2019 WL 1612828, at *1 (noting that
  24 “[w]ith regard to allegations of sexual assault . . . the public’s interest in allowing
  25 alleged victims of sexual assault to proceed anonymously outweighs any public
  26 interest in the plaintiff’s identity.”).
  27
  28
                                                  7
                     PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
Case 2:21-cv-04920-CBM-AFM Document 7 Filed 06/17/21 Page 9 of 9 Page ID #:209




   1 IV.    CONCLUSION
   2        For the foregoing reasons, the Doe Plaintiffs respectfully request that their
   3 Motion be granted and that the Court enter an order permitting them to proceed
   4 under pseudonyms in connection with this action.
   5
   6
   7                                      Respectfully submitted,
   8
   9 DATED: June 17, 2021                  BROWN RUDNICK LLP

  10
  11                                       By: /s/ Michael J. Bowe
                                               Michael J. Bowe
  12                                           (pro hac vice application forthcoming)
  13
                                                Attorney for Plaintiffs
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                8
                   PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYMS
